Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 1/25/22 are acknowledged.  Claims 21-50 are pending and subject to prosecution.  Claims 22, 24, 26-27, 30, 33-34 and 37-38 are amended.  Claims 47-50 are new.

PRIORITY
The instant application, filed 06/04/2021 is a CONTINUATION of US Patent No. 11,060,109, filed 04/07/2020, which claims priority to US Provisional Application No. 62/990,568 filed 03/17/2020, US Provisional Application No. 62/873,342 filed 07/12/2019, and US Provisional Application No. 62/831,097 filed 04/08/2019. Thus, the earliest possible priority for the instant application is 04/08/2019.

CLAIMS
The independent claims are drawn to, at least, a nucleic acid encoding a transposase (claims 21 and 34), and a method of using a transposase to integrate a transposon flanking a heterologous polynucleotide into the genome of a recipient cell (claim 37).  Claims 21 and 34 require the transposase comprises an amino acid sequence which is at least 90% identical to SEQ ID NO:18.  Claim 37 has been amended to require the transposase comprises any of SEQ ID NOs: 19-35 or 51-170.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale








SEQ ID NO: 18 is the naturally occurring wild-type amino acid transposase sequence isolated from Amyelois transitella (paragraphs [0015], [0111] of the published specification.  SEQ ID NO: 929 is the wild-type nucleic acid sequence of 1767 nucleotides, which encodes the wild-type transposase isolated from Amyelois transitella (paragraphs [0015], [0111] of the instant specification.)
SEQ ID NOs: 19-35 and 51-170 are amino acid sequences that encode variants of SEQ ID NO:18, and are encompassed within 90% of SEQ ID NO:18.
Claim 21 requires that the polynucleotide encoding the Amyelois transitella transposase is operably linked to a heterologous promoter.  Claim 34 requires that the polynucleotide encoding the Amyelois transitella transposase comprises at least 10 synonymous codon differences to wild-type SEQ ID NO: 929.  Claim 37 utilizes non-naturally occurring sequences encoding the Amyelois transitella transposase (SEQ ID NOs: 19-35 and 51-170), and as such the claims are not subjected to a 101 rejection.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims dated 1/25/22 are sufficient to overcome all objections and rejections of record.  In particular with regard to the previous Written Description rejection over claim 27:
	1) the amendment to claim 26 (from which claim 27 depends), which recites, at least specific amino acid substitutions at positions of the Amyelois transitella transposase, relative to the wild-type sequence, that have been generated and tested for excision activity (paragraphs [0142]-[0147]); and 
	2) the amendment to claim 27 which requires that the functional excision activity is relative to the wild-type sequence is sufficient to overcome the rejection.
All objections and rejections of record are withdrawn.  Claims 21-50 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KAA


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633